NOTE: This order is nonprecedential.
United States Court of AppeaIs
d for the Federal Circuit
MARTIN H. JOHNSON,
Plaintiff-Appellan,t,
V.
UNITED STATES,
Defendcmt-Appellee.
t 2011-5094
Appea1 from the United States Court of Federa1
Claims in case no. 09-CV-620, Judge Thomas C. Wheeler.
ON MOTION
Before LINN, Circu,it Judge.
. 0 R D E R
Martin H. Johnson moves to supplement the joint
appendix with two medical documents The United States
opposes and moves to strike those two documents from the
joint appendix, as well as references to them in Johnson’s
opening brief. Johnson opposes the United States motion to
strike Johnson further moves without opposition for an
extension of time for its reply brief. Lastly, Johnson moves
for a stay of the briefing schedule.

JOHNSON V. US 2
Rule 10(a) of the Federal Rules of Appellate Procedure
provides that the record on appeal is generally limited to
the original papers and exhibits filed in the lower court.
See also Wegn,er Mfg., Inc. v. Coating Mach. Sys., Inc., 239
F.3d 1225, 1236 n. 2 (Fed. Cir. 2001). The documents
Johnson wishes to include in the joint appendix were not
before the United States Court of Federal Claims. Because
they were not presented below, their submission to this
court is improper. Ballard Med. Pr0ds. v. Wright, 821 F.2d
642, 643 (Fed. Cir. 1987).
Accordingly,
IT ls ORDERED THA'1‘:
(1) Johnson’s motion to supplement the joint appendix
is denied. _
(2) The United States’ motion to strike portions of the
joint appendix as well as portions of Johnson’s brief that
reference the two documents is granted Johnson must file
a corrected joint appendix and corrected brief within 14
days of the date of filing of this order.
(3) The motion for extension of time is granted to the
extent that Johnson’s reply brief is due within 21 days of
the date of filing of this order.
4 (4) The motion to stay the briefing schedule is moot.
FoR THE CoURT
JAN 03 2U12 lsi Jan Horbaly
Date J an Horbaly
Clerk
FlLED
U.S. COUBT 0F APPEALS FOH
THE FEUERAL ClBCUlT
JAN 03 2012
JAN HOBBALY
CLERK

3
cc: Michael D.J. Eisenberg, Esq.
Eric P. Bruskin, Esq.
s24
JOHNSON V. US